This is a suit for damages for alleged malicious prosecution. Plaintiff was charged by defendant with having *Page 327 
stolen property in his possession knowing it to be stolen. For reasons satisfactory to the district attorney the case was not pressed and this suit followed. There was judgment below for defendant and plaintiff appeals.
                               I.
Plaintiff is a "newsboy" in Shreveport, and has a stand about half a block from the Saenger Drug Store. For reasons satisfactory to itself, and presently immaterial, defendant had refused to sell its Sunday edition to plaintiff; and the only place where said Sunday edition could be obtained in unbroken packages of 50 papers was at defendant's plant.
On Sunday morning of plaintiff's arrest defendant's agent found that an unbroken package of 50 papers was missing from the Saenger Drug Store, half a block away from plaintiff's stand. He also found that plaintiff was in possession of a similar unbroken package of 50 papers, which plaintiff had not obtained from defendant's plant, and for the possession of which plaintiff refused to give any account. Hence his arrest.
                                II.
The evidence does not show that defendant's agent bore any ill will whatsoever against plaintiff, or that he acted from any other motive than a desire to protect the interests of defendant; and the recital of facts above given shows that defendant's agent did not act without some reason for believing that plaintiff was not lawfully in possession of the package of papers which he refused to account for under the circumstances above stated.
The trial judge thought, and so do we, that defendant's agent acted without malice and upon probable cause. Defendant is therefore not liable.
                              Decree.
The judgment appealed from is therefore affirmed. *Page 328